Citation Nr: 0833702	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
the claim for service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and April 2004 
determinations by the Department of Veterans Affairs Regional 
Office in Los Angeles, California.  


FINDINGS OF FACT

1.  The veteran has occupational and social impairment with 
reduced reliability and productivity caused by PTSD.

2.  The RO denied the veteran's claim for service connection 
for a bilateral foot condition in October 1975.  Following 
proper notification the following month, an appeal of the 
denial of service connection was not received within one 
year.  

3.  Since the October 1975 denial of this claim, the veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a bilateral foot condition.


CONCLUSIONS OF LAW

1.  The criteria for rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.

2.  No new and material evidence has been received to allow 
for reopening the claim of service connection for a bilateral 
foot condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to the veteran's PTSD, his original claim was 
received in January 2002.  The RO initially denied the claim, 
yet a Decision Review Officer issued a rating decision in 
April 2004 granting service connection for PTSD with a 
disability rating of 30 percent.  The veteran contends that 
he warrants an initial rating higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as (for 
example): flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran underwent a VA psychiatric evaluation in December 
2006.  The veteran described living in a U.S. Veterans' 
homeless shelter, after living on the streets for two years 
due to alcohol related problems.  He described having 
survivor's guilt regarding soldiers who were killed in 
Vietnam, whose bodies he was involved in transporting as a 
medic.  The veteran reported nightmares two to three times 
per week and recurrent recollections of trauma.  He explained 
avoiding thoughts, feelings, or conversations associated with 
his Vietnam trauma, including avoiding war movies or news 
about military events.  The veteran reported avoiding crowds, 
having no interest in his usual activities, and having poor 
sleep and poor concentration.  He also reported three suicide 
attempts for which he was admitted to psychiatric hospitals.  
The veteran noted that he cannot get a job because he 
believes interviewers find him to seem too depressed.

Upon a mental status examination, the examiner noted the 
veteran to be cooperative, with no abnormal movements, and no 
psychomotor retardation or agitation.  Speech was of regular 
rate and rhythm, and thought processes were linear, logical 
and goal directed.  The examiner noted the veteran was 
significant for auditory hallucinations in which he hears 
mumbling, with no other psychotic symptoms.  There was no 
evidence of loosening of associations, paranoia or delusions.  
Insight and judgment were reasonable.  Concentration was 
poor, and the veteran was unable to recall three objects 
after five minutes.

The examiner diagnosed PTSD, chronic, as well as major 
depressive disorder and alcohol dependence in full sustained 
remission in a controlled environment.  

In discussion, the examiner noted that the veteran manifests 
criterion B of PTSD, re-experiencing symptoms, as 
demonstrated by recurrent recollections and frequent 
nightmares.  The veteran was also noted to manifest criterion 
C, avoidance symptoms, including efforts to avoid thoughts 
and conversations associated with the trauma, and diminished 
interest in usual activities.  The veteran was noted to 
demonstrate criterion D, arousal symptoms, manifested by 
sleep problems.  The sleep problems were noted to have 
impacted the veteran's functioning socially, occupationally, 
martially, and with relationship to substances.  

The examiner opined that the veteran's alcohol dependence 
more likely than not related to the PTSD as self-medication. 

The examiner opined that the veteran's "psychiatric symptoms 
cause occupation and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks although, generally, the veteran 
is functioning satisfactorily with routine behavior, self-
care and normal conversation."

Such a finding provides evidence against this claim.  
However, the examiner also noted that the veteran experienced 
depressed mood, anxiety, chronic sleep impairment, mild 
memory loss, and poor concentration, which would tend to 
support this claim.

While the Board finds that the VA examiner's opinion is 
entitled to great probative weight, as it took into account 
all of the relevant medical evidence as well as the veteran's 
history, including his current state of homelessness, the 
Board finds that the veteran must be given the benefit of the 
doubt.  The veteran's PTSD meets the criteria of occupational 
and social impairment with reduced reliability and 
productivity due to its symptoms for a 50 percent disability 
rating

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the current 
severity of the veteran's PTSD will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

This finding does not suggest that the veteran's PTSD will 
not improve.  Simply stated, at this time, the veteran has 
met the requirements of a higher evaluation.

The Board finds no basis to grant a higher evaluation than 50 
percent.  The service and post-service medical record would 
provide evidence against such a finding.  

2.  Bilateral foot condition

The RO initially denied service connection for a bilateral 
foot condition in October 1975.  An RO letter dated November 
1975 gave the veteran notice of this denial and his appellate 
rights, but he did not initiate an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in January 2002.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The veteran is well documented as having recurring skin 
infections of both feet since 2001.  The RO denied service 
connection for bilateral foot condition in the October 1975 
rating decision because the service records and separation 
exam were silent for any complaints, treatment, or diagnoses 
regarding the feet.

Evidence of record since the RO's October 1975 decision 
includes VA treatment records and medical records from Dr. 
"R." and Ventura County Medical Center.  The records 
clearly indicate recurring skin infections of the feet.  
Diagnoses include cellulitis with pseudomonas superinfection, 
tinea pedis with bacterial superinfection, and "foot 
infection secondary to poor hygiene".  However, there is no 
indication that these conditions were incurred in or 
aggravated by service many years ago.  Thus, these records 
are not "material" to the issue at hand.  

In a November 2002 medical record, Dr. R. noted "patient 
states he has had the condition since Vietnam between 1966-
1967".  Dr. R. made no assessment of his own regarding the 
etiology of the infections, merely noting the veteran's self-
reported medical history.  Mere transcription of medical 
history does not transform information into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).   

The only additional evidence of record includes the veteran's 
allegations that his current foot conditions are related to 
service.  It is important for the veteran to understand that 
his lay allegations do not provide a basis to reopen this 
claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  The Board 
emphasizes that lay statements are not material within the 
meaning of 38 C.F.R. § 3.156.

In any event, the veteran is simply reiterating his own  
belief  that this problem is related to service. 

In this case, the Board finds that no new and material 
evidence of service connection for a bilateral foot condition 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the October 1975 rating decision.  Specifically, the 
veteran has not submitted any evidence indicating that his 
current bilateral foot condition was incurred in or 
aggravated by service that would support reopening this 
claim.  Recent treatment of a condition does not provide a 
basis to assume that this disorder has any connection with 
service in light of the fact that the existence of the 
current problem is not in dispute.  The critical question is 
whether the disorder that clearly exists has any connection 
with service.  Therefore, there has been no new and material 
evidence submitted in connection with this request to reopen.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2002, April 2004 and October 2007 
that fully addressed all three notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in February 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records.  The veteran submitted private treatment records 
from Ventura County Medical Center and Dr. R.  The appellant 
was afforded a VA psychiatric examination in December 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  

ORDER

A disability evaluation of 50 percent for PTSD is granted.

No new and material evidence was received to reopen the claim 
for service connection for a bilateral foot condition.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


